Appellate Case: 22-6014     Document: 010110714380      Date Filed: 07/21/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 21, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6014
                                                     (D.C. No. 5:07-CR-00120-F-1)
  SHAWN J. GIESWEIN,                                         (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Shawn J. Gieswein, who is serving a twenty-year sentence, filed a pleading

 styled as an 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. The district

 court denied the motion, finding Mr. Gieswein failed to exhaust his administrative

 remedies before seeking § 3582(c)(1)(A) relief. Mr. Gieswein, appearing pro se,1



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
       1
         Because Mr. Gieswein appears pro se, “we liberally construe his filings, but
 we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir.
 2013).
Appellate Case: 22-6014    Document: 010110714380       Date Filed: 07/21/2022    Page: 2



 appeals. He also moves to proceed in forma pauperis. Concluding the district court

 did not clearly err in making its finding on exhaustion and that any error was

 harmless where the arguments Mr. Gieswein advance fall within the purview of 28

 U.S.C. § 2255 not 18 U.S.C. § 3582(c)(1)(A), we affirm the district court’s order. We

 also deny Mr. Gieswein’s motion to proceed in forma pauperis because the arguments

 he advances on appeal are frivolous and his motion and appeal amount to an abuse of

 the judicial process.

                                I.    BACKGROUND

       In 2007, a jury convicted Mr. Gieswein on charges of felon in possession of a

 firearm, in violation of 18 U.S.C. § 922(g), and witness tampering. The district court

 sentenced Mr. Gieswein to 240 months’ imprisonment on the firearm conviction and

 120 months’ imprisonment on the witness tampering conviction, with the sentences

 running concurrently. This sentence partially reflected a sentencing enhancement

 under the Armed Career Criminal Act (“ACCA”) based on three Oklahoma

 convictions then-deemed violent felonies. United States v. Gieswein (Gieswein I),

 887 F.3d 1054, 1056 (10th Cir. 2018). Following the Supreme Court’s decisions in

 Johnson v. United States, 576 U.S. 591 (2015), and Welch v. United States, 578 U.S.

 120 (2016), Mr. Gieswein obtained resentencing without application of the ACCA

 enhancement. See Gieswein I, 887 F.3d at 1056. This resulted in a lower U.S.

 Sentencing Commission Guidelines range, see id. at 1056–58, and a lower statutory

 maximum sentence, compare 18 U.S.C. § 924(a)(2) (2006) (setting ten-year statutory



                                           2
Appellate Case: 22-6014    Document: 010110714380        Date Filed: 07/21/2022     Page: 3



 maximum without ACCA enhancement), with, 18 U.S.C. § 924(e)(1) (setting fifteen-

 year minimum and maximum sentence of life with ACCA enhancement).

       At resentencing, the district court imposed a 120-month sentence on the

 firearm conviction and reimposed the 120-month sentence on the witness tampering

 conviction. However, the district court decided to run the sentences consecutively

 rather than concurrently. In support of this choice, the district court observed

 Mr. Gieswein was facing an assault charge for an incident in prison, described him as

 “a menace to society,” and expressed the belief that consecutive sentences were

 necessary “to ‘give sufficient effect to the depth and the breadth and the persistence

 and the depravity and the harmfulness of [Mr. Gieswein’s] criminal conduct.’”

 Gieswein I, 887 F.3d at 1058 (quoting sentencing hearing transcript). Mr. Gieswein

 appealed, challenging the procedural and substantive reasonableness of his sentence.

 Id. at 1058–64. We affirmed the sentence imposed by the district court. Id. at 1064.

       Subsequent to our affirmance, Mr. Gieswein filed a bevy of pleadings, actions,

 and appeals as part of an effort to challenge his sentence. See e.g., United States v.

 Gieswein (Gieswein IV), No. 21-6056, 2021 WL 4852420 (10th Cir. Oct. 19, 2021)

 (unpublished); United States v. Gieswein (Gieswein III), 832 F. App’x 576 (10th Cir.

 2021) (unpublished); United States v. Gieswein, 765 F. App’x 418 (Gieswein II)

 (10th Cir. 2019) (unpublished); Gieswein v. Warden Geter/FCI Texarkana, No. 5:19-

 CV-00078-RWS, 2021 WL 917187 (E.D. Tex. Mar. 10, 2021); see also Gieswein v.

 True, No. 18-cv-619-DRH, 2018 WL 2020540 (S.D. Ill. May 1, 2018). In the

 proceeding underlying this appeal, Mr. Gieswein filed a pleading styled as an 18

                                             3
Appellate Case: 22-6014    Document: 010110714380       Date Filed: 07/21/2022      Page: 4



 U.S.C. § 3582(c)(1)(A) motion for compassionate release. In his motion,

 Mr. Gieswein argued he was “serving an illegal sentence” because the district court

 was required to impose concurrent sentences rather than consecutive sentences at

 resentencing. ROA at 54. The motion also made a passing reference to COVID-19

 and Mr. Gieswein being “obese.” Id. at 57. Mr. Gieswein attached to the motion an

 “Inmate Request to Staff” form addressed to the warden of his institution of

 incarceration, which requested compassionate release based on the illegality of his

 sentence. The form, however, does not bear the signature of an institution staff

 member or a date of receipt. The Government responded to the motion, arguing in

 part that Mr. Gieswein never submitted the form to prison officials such that he had

 not exhausted his administrative remedies before filing the motion.2 The Government

 supported this argument with an e-mail from a supervisory attorney who searched the

 Federal Bureau of Prison’s (“BOP”) database and found no record of Mr. Gieswein

 filing the form on or around the date Mr. Gieswein represented he had completed it.

       The district court, noting the missing signature on the form and the

 Government’s evidence, found that Mr. Gieswein “failed to establish” that he




       2
          A defendant may file a motion seeking a sentence modification under
 § 3582(a)(1)(A) only after he has “fully exhausted all administrative rights to appeal
 a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
 lapse of 30 days from the receipt of such a request by the warden of the defendant’s
 facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). This exhaustion
 requirement is a mandatory claim-processing rule that the Government may invoke in
 response to a § 3582(c)(1)(A) motion. United States v. Hemmelgarn, 15 F.4th 1027,
 1030–31 (10th Cir. 2021).
                                            4
Appellate Case: 22-6014      Document: 010110714380       Date Filed: 07/21/2022      Page: 5



 submitted the form to the warden at his institution of incarceration and, thus, had not

 exhausted his administrative remedies before seeking relief under § 3582(c)(1)(A).

 Id. at 102. Accordingly, the district court dismissed the motion without prejudice.3

 Mr. Gieswein appeals from this order dismissing his § 3582(c)(1)(A) motion.

 Mr. Gieswein has also filed a motion on appeal to proceed in forma pauperis. The

 Government renews its exhaustion argument through a response brief and, also,

 renews its arguments in opposition to the merits of Mr. Gieswein’s motion.

                                  II.    DISCUSSION

                        A.     18 U.S.C. § 3582(c)(1)(A) Motion

       “We review a district court’s order denying relief on a § 3582(c)(1)(A) motion

 for abuse of discretion.” United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th

 Cir. 2021). “A district court abuses its discretion when it relies on an incorrect

 conclusion of law or a clearly erroneous finding of fact.” Id. (quotation marks

 omitted).

       Prior to enactment of the First Step Act, only the Director of the BOP could

 file a motion for compassionate release pursuant to § 3582(c)(1)(A). See, e.g., United

 States v. Smartt, 129 F.3d 539, 541 (10th Cir. 1997) (explaining petitioner not

 eligible for compassionate release absent motion from BOP Director). The First Step



       3
         A week after the district court issued its order, Mr. Gieswein filed a reply to
 the Government’s response, in which he argued he “sent a copout to the [w]arden and
 waited the 30[-]day time period for a response.” ROA at 104. But Mr. Gieswein did
 not provide any evidence, such as an affidavit from himself or a prison official who
 received the form, in support of his argument.
                                             5
Appellate Case: 22-6014     Document: 010110714380        Date Filed: 07/21/2022     Page: 6



 Act expanded the availability of compassionate release, allowing a defendant, after

 exhaustion of administrative remedies, to initiate a motion for compassionate release.

 United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). As mentioned supra

 at n.2, a defendant satisfies the exhaustion requirement by (1) “fully exhaust[ing] all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

 the defendant’s behalf” or (2) demonstrating that the warden of the defendant’s

 institution of incarceration failed to act for a period of thirty days following receipt

 of the request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Under either

 means of exhaustion, a defendant must file a request with the warden of his

 institution of incarceration.

        Here, the district court found that Mr. Gieswein failed to submit a request to

 his warden before filing his pleading styled as a § 3582(c)(1)(A) motion. And this

 finding was based on the unsigned nature of the Inmate Request to Staff form

 attached to Mr. Gieswein’s motion and the Government’s evidence that no record

 exists of Mr. Gieswein submitting the form to the warden of his institution of

 incarceration. Meanwhile, Mr. Gieswein has not presented any evidence through his

 reply before the district court or his appellate papers establishing that he submitted

 the Inmate Request to Staff form to prison officials. Accordingly, we are unable to

 conclude the district court made a clearly erroneous factual finding when it

 determined Mr. Gieswein had not submitted the form. And, from this, it follows that

 the district court did not abuse its discretion by dismissing Mr. Gieswein’s motion

 without prejudice for failure to exhaust administrative remedies.

                                             6
Appellate Case: 22-6014     Document: 010110714380         Date Filed: 07/21/2022       Page: 7



        Even if, however, the district court erred and Mr. Gieswein exhausted his

 administrative remedies, the error would be harmless where Mr. Gieswein’s pleading

 styled as a § 3582(c)(1)(A) motion is patently without merit. In his pleading,

 Mr. Gieswein primarily challenged the legality of his sentence. But § 3582(c)(1)(A)

 is not a substitute for 28 U.S.C. § 2255 as “[t]he exclusive remedy for testing the

 validity of a judgment and sentence, unless it is inadequate or ineffective, is that

 provided for in 28 U.S.C. § 2255.” Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

 1996). Furthermore, Mr. Gieswein lacked the ability to challenge the legality of his

 sentence directly in district court where, after resentencing, he had already pursued

 § 2255 relief and had not obtained authorization from this court to file a second or

 successive § 2255 motion. See Gieswein II, 765 F. App’x at 419; see also 28 U.S.C.

 § 2244(a)(3)(A) (“Before a second or successive application permitted by this section

 is filed in the district court, the applicant shall move in the appropriate court of

 appeals for an order authorizing the district court to consider the application.”).

 Accordingly, had the district court bypassed the exhaustion argument raised by the

 Government it would have needed to dismiss Mr. Gieswein’s challenge to the legality

 of his sentence for want of jurisdiction. See In re Cline, 531 F.3d 1249, 1251 (10th

 Cir. 2008) (“A district court does not have jurisdiction to address the merits of a

 second or successive § 2255 . . . claim until this court has granted the required

 authorization.”). And, to the extent Mr. Gieswein mentioned COVID-19 in his

 pleading, he did so only in passing and without identifying sufficient factors making



                                              7
Appellate Case: 22-6014    Document: 010110714380        Date Filed: 07/21/2022    Page: 8



 him uniquely susceptible to COVID-19 so as to plausibly warrant any relief.

 Therefore, any error in the district court’s exhaustion analysis was entirely harmless.

                     B.     Motion to Proceed In Forma Pauperis

       Before us, Mr. Gieswein moves to proceed in forma pauperis. To proceed in

 forma pauperis, “an appellant must show a financial inability to pay the required

 filing fees and the existence of a reasoned, nonfrivolous argument on the law and

 facts in support of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d

 502, 505 (10th Cir. 1991); see also United States v. Springer, 820 F. App’x 788, 792

 (10th Cir. 2020) (unpublished) (applying in forma pauperis standard from

 DeBardeleben to appeal from denial of § 3582(c)(1)(A) relief); United States v.

 Thomas, 371 F. App’x 892, 896 (10th Cir. 2010) (unpublished) (same). As evident by

 our above discussion, Mr. Gieswein fails to advance a reasoned, nonfrivolous

 argument on appeal. Rather, Mr. Gieswein’s continued challenges to the legality of

 his sentence, including his repeated efforts to misuse § 3582(c)(1)(A), see Gieswein

 III, 832 F. App’x at 577 (Mr. Gieswein raising similar arguments in prior

 § 3582(c)(1)(A) motion where this court denied his motion to proceed in forma

 pauperis on appeal), qualify him as a vexatious litigant who is abusing the judicial

 process. Accordingly, we deny the motion to proceed in forma pauperis and

 Mr. Gieswein shall be responsible for paying the full amount of the filing fee for his

 appeal. To help ensure payment of the fee, we direct the Clerk to send a copy of this

 order to the finance officer at Mr. Gieswein’s institution of incarceration, and we



                                            8
Appellate Case: 22-6014     Document: 010110714380         Date Filed: 07/21/2022   Page: 9



 further direct that appropriate withdrawals be made from Mr. Gieswein’s prisoner

 trust fund account to pay for the appellate filing fee.

                                  III.   CONCLUSION

       We AFFIRM the district court’s order dismissing Mr. Gieswein’s pleading

 styled as a motion under 18 U.S.C. § 3582(c)(1)(A). We also DENY Mr. Gieswein’s

 motion to proceed in forma pauperis.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                             9